Citation Nr: 1636375	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-28 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The appellant was a member of the United States Air Force National Guard of Pennsylvania and Air Force Reserve from June 1986 to June 1995, serving both as enlisted and a commissioned officer.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2016, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for an acquired psychiatric disorder.  

The appellant seeks service connection for his mental health disability, testifying that while he was in officer candidate school he believes he was unknowingly given LSD before a psychiatric evaluation by the Pennsylvania Air Force National Guard in June 1987.  He received the evaluation as a required procedural step for a top secret security clearance.  He further testified that shortly after completing officer candidate school he returned to his employer, AT&T Bell Laboratories (AT&T), and was directed to undergo a psychiatric evaluation for them as well.  As a result of that evaluation, he was terminated from AT&T and has received disability payments since that time.   

The RO attempted to obtain records from the Pennsylvania Air Force National Guard to determine when the appellant was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The National Guard replied they had no records concerning the appellant.  The records in the file clearly establish he served in the Pennsylvania Air Force National Guard and one performance review report, dated in March 1988, establishes he was assigned to the 270th Engineering Installation Squadron.  

VA will make as many requests as necessary to obtain relevant Federal agency records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  Upon remand, the AOJ shall make a second request for these records, indicating the unit the appellant was assigned to.    

The Board further notes that leave and earning statements (LESs) often indicate duty status in explaining pay.  On remand, the AOJ should attempt to review the appellant's LESs to compile a list of his dates of ACDUTRA and INACDUTRA.

The file contains the appellant's NGB Form 22s from the Pennsylvania National Guard for both his enlisted service and his commissioned officer service.  It does not contain any DD 214s for basic training or officer candidate school.  The RO attempted to obtain DD 214s but received a response January 2012 that there were no DD 214s for the appellant in the data bank and an inquiry should be made to the "repository."  It does not appear the RO made any request to the relevant repository and upon remand a second attempt to obtain the appellant's DD Form 214s should be made to include from any relevant repository.   

The AOJ should directly request from the United States Air Force Officer Candidate School any records concerning the appellant.  

In addition, as treatment or evaluations regarding the appellant's mental health are relevant to the appellant's claim, the appellant should be asked to submit or authorize VA to obtain the AT&T psychiatric evaluation and any other medical records concerning the appellant.  Along those lines, the Board notes the file contains an August 1989 Court Order regarding the appellant's dismissal from AT&T.  The Order refers to the appellant applying for benefits from the Social Security Administration, but the file does not contain the records from the Social Security Administration.  VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  

The Court Order also indicates that the appellant was required to seek treatment from one of three named Doctors: Dr. Martin Rubel, Dr. Robert Sadoff, and Dr. Peter Wybel.  In a similar manner, there has not been, but should be, an attempt to obtain the records from these psychiatrists, provided the appellant assists by providing proper contact information and dates of treatment from any of the doctors from whom he sought treatment.  

The appellant has identified Dr. Lang of the Dr. Augustus F. Hawkins Psychiatric Facility as treating him for his mental health symptoms and VA obtained his records which end in May 2010.  The May 2010 treatment note refers to a follow up visit for "8/25/09," which appears to be erroneous and actually referring to future treatment in August 2010.  The appellant testified he has received mental health treatment up until 2012.  Accordingly, upon remand the updated records of Dr. Lang should be associated with the file with the appellant's assistance.  

The RO did provide the appellant with a VA examination with an opinion regarding the relationship between the appellant's current mental health symptoms and service.  While favorable, the report did not offer a rationale for the opinion.  The Board thus finds the opinion is inadequate and a new VA examination must be provided to the appellant.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make another request to the Pennsylvania Air Force National Guard for records as to the appellant's dates of National Guard service including all dates of ACDUTRA and INACDUTRA.  Copies of any medical records of the appellant that may still be with the reserve unit should also be requested.  All actions to obtain the requested records should be documented fully in the claims file.  In requesting these records, the AOJ should note that the appellant was assigned to the 270th Engineering Installation Squadron.  All attempts to obtain these records should be documented in the file.

2.  Request from the proper Federal Custodian of the United States Air Force Officer Candidate School, or any other appropriate source, records pertaining to the appellant while he was attending officer candidate school.  The appellant has identified the period of attendance as from March 1987 to July 1987.  All attempts to obtain these records should be documented in the file.  

3.  Review the appellant's LESs and compile a list of when he served on ACDUTRA, INACDUTRA, and/or active duty.  All attempts to verify service dates in this manner should be documented in the file.  

4.  Make a second attempt to obtain any and all DD 214s pertaining to the appellant.  This includes contacting any relevant "repository" as noted by the January 18, 2012 response from DPRIS.  All attempts to obtain these records should be documented in the file. 

5.  Ask the appellant to submit or authorize VA to obtain the medical records of Dr. Lang of the Dr. Augustus F. Hawkins Psychiatric Facility as well as the records of Doctors Martin Rubel, Dr. Robert Sadoff, Dr. Peter Wybel, and any other mental health professional he has been treated by.

If the records are unavailable, the appellant should be notified of such. 

6.  Ask the appellant to submit or authorize VA to obtain from AT&T Bell Laboratories, or its successor, any medical records or records regarding his dismissal. 

If the records are unavailable, the appellant should be notified of such. 

7.  Obtain the appellant's records from the Social Security Administration.

8.  After the record development is completed, provide the appellant with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to list all of the appellant's mental health disabilities.  For each diagnosis, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (e.g., lack of records, limits of medical knowledge, etc.).

9.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the appellant and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




